NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KIMBERLY ANN STRUTHERS,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3585
                                             )
BANK OF AMERICA, N.A.; PHILIP SCOTT          )
STRUTHERS; CITRUS STEEPLECHASE               )
HOMEOWNERS' ASSOCIATION, INC.;               )
LESTER MALLET; MELVIN JEFFERSON;             )
BRENDA JEFFERSON; BRANDAN                    )
MATIVI; GROW FINANCIAL FEDERAL               )
CREDIT UNION f/k/a MacDill Federal           )
Credit Union; HIBU, INC. f/k/a Yellow Book   )
Sales and Distribution Company, Inc.; and    )
UNKNOWN TENANT #1 n/k/a Jason                )
Naegel,                                      )
                                             )
             Appellees.                      )
                                             )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Jared M. Krukar and Dineen Pashoukos
Wasylik of DPW Legal, Tampa, for
Appellant.

Jennifer Lima-Smith of Gilbert Garcia
Group, P.A., Tampa; and Mary J. Walter of
Liebler, Gonzalez & Portuondo, Miami, for
Appellee Bank of America, N.A.
No appearance for remaining Appellees.


PER CURIAM.


            Affirmed.


BLACK, LUCAS, and ATKINSON, JJ., Concur.




                                         -2-